Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant. Specifically, the prior art fails to disclose or suggest:
“A signal processing apparatus, comprising:
a frequency band dividing unit configured to divide a sound signal included in a first content into a plurality of frequency bands;
a periodicity detection unit configured to detect periodicity information of each frequency band supplied from the frequency band dividing unit;
a periodicity information merging unit configured to merge the periodicity information detected by the periodicity detection unit;
a peak detection unit configured to generate peak information by detecting a peak position of the merged periodicity information;
a downsampling unit configured to downsample the peak information for a plurality of time sections to a downsampled peak information for a time section; and
an output unit configured to output the downsampled peak information as a synchronization feature amount for synchronizing a second content with the first content” as in claim 1 and the similar language in the independent claims 2 and 3.
Claims 1-3 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/
Primary Examiner, Art Unit 2426